Citation Nr: 0811921	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-36 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1978, and from November 1987 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran and his spouse presented testimony at a Travel 
Board hearing chaired by the undersigned Veterans Law Judge 
in January 2008.  A transcript of the hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present in 
service and is not etiologically related to service.

2.  Tinnitus was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in October 2005, prior to its 
initial adjudication of the claim.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of either 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for hearing loss or tinnitus.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board also notes that the veteran has been afforded a VA 
examination, and that service medical records and pertinent 
VA medical records have been obtained.  The Board is aware of 
no outstanding evidence that could be obtained to 
substantiate either claim.  In this regard, the Board notes 
that the veteran stated at his hearing that he would be able 
to obtain a nexus opinion from a private physician relating 
his hearing loss and tinnitus to service.  The record was 
held open an additional 60 days following the hearing for 
this purpose; however, no additional evidence was submitted 
or identified.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. 155.


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that at separation from the 
first period of service in 1978, the veteran's ears 
(including auditory acuity) and ear drums were found to be 
clinically normal.  The following audiometric results were 
recorded:

Hertz (Hz)	1000	2000	3000	4000 
Left		5	0	0	10 
Right		10	5	5	5 

Just prior to his second period of active duty, in July 1987, 
pertinent clinical findings were also normal.  The PULHES 
factor related to hearing and ears was assigned the highest 
rating of 1.  Audiometric results were as follows:

Hertz (Hz)	1000	2000	3000	4000 
Left		5	0	15	29 
Right		10	0	5	0 

Following service, there is no clinical evidence related to 
hearing loss or tinnitus until 2003, shortly before the 
veteran filed his claim.  

Private treatment records dated in March 2003 and the report 
of a VA examination in August 2006 confirm that the veteran 
currently has bilateral hearing loss disability.  He also has 
a current diagnosis of tinnitus.  However, with respect to 
medical nexus, an August 2006 VA examiner noted that the 
service records indicated hearing within normal limits at 
time of discharge from the service, and did not show 
tinnitus.  Therefore, the examiner concluded that it is not 
likely that the hearing loss and tinnitus had their origins 
in the service.  

In a March 2003 record, the veteran's private audiologist 
found that the veteran's hearing loss was secondary to age 
and noise exposure, and that his tinnitus was secondary to 
hearing loss.  While the private audiologist related the 
veteran's hearing loss to noise exposure, he did not refer to 
noise exposure in the service.  Rather, he reported that the 
veteran "admits to working in occupations exposed to loud 
noise."  The veteran has since offered the clarification 
that these were military occupations.  While the veteran 
certainly knows what he told the examiner and what he 
intended by his statements, the Board cannot post hoc rewrite 
a medical opinion so that it conforms to the veteran's 
intent.  As noted above, the veteran was afforded additional 
time to obtain another opinion, and he has not done so.  The 
March 2003 opinion, on its face, is against a relationship to 
military service.  At best, the Board can construe the 
opinion as having been based on a misinterpretation of the 
veteran's statements to the examiner.  Of course, such a 
construction would render the opinion without probative 
value, leaving the August 2006 VA opinion as the only 
probative evidence with respect to medical nexus.  

While the Board has also considered the veteran's 
contentions, as a layperson, he is not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has questioned the qualifications of the VA 
examiner; however, as a person without medical training, the 
veteran is not competent to comment on matters requiring 
medical expertise, such as the adequacy of a medical 
examination or the qualifications of the examiner.  See 
Espiritu, 2 Vet. App. at 494-5.  The Board presumes that the 
examiner is appropriately qualified in the absence of 
evidence to the contrary.  Moreover, as discussed above, the 
veteran has not submitted medical evidence that conflicts 
with the VA examiner's opinion.  

The veteran is competent to report the events he experienced 
during service.  The veteran has reported noise exposure in 
service.  This can fairly be conceded.  However, the veteran 
is not competent to conclude, as his representative asserted 
at the hearing, that his exposure to noise in service 
constitutes acoustic trauma, or in the words of the 
applicable law and regulations, set out above, auditory 
"injury or disease."  The service medical records and the 
August 2006 examiner's opinion are against such a finding.

The veteran is also competent to report symptomatology he 
experienced during service.  The veteran has recently 
reported that he experienced symptoms of auditory impairment, 
including a ringing in his ears, during service.  However, 
these recent reports conflict with the medical history he 
reported in January 1978 and July 1987.  At those times he 
reported no history of hearing loss or ear trouble.  Bearing 
in mind the limitations of memory with the passage of time, 
the Board finds the contemporaneous service reports to be 
more probative with respect to the symptomatology experienced 
in service than the accounts given 20 years later in 
conjunction with his current claim.  

The veteran maintains that he sought treatment from VA after 
service but was turned away repeatedly.  However, there is no 
indication in the record that he ever filed a claim for 
service connection prior to the current claim filed in 
October 2005.  

In sum, the competent medical evidence of record is decidedly 
against a relationship between the veteran's hearing loss and 
tinnitus and his military service.  The evidence on the 
matter of nexus is not in approximate balance, but 
preponderates against the claims.  As such, the Board 
concludes that service connection for hearing loss and 
tinnitus is not in order.

The Board notes in passing that the Court has found that 
"hearing loss is not a chronic disease entitled to any 
presumption of service connection under [...] 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007)."  See Godfrey v. Derwinski, 
2 Vet.App. 352, 354 (1992); Cromley v. Brown, 7 Vet. App. 
376, 378 (1995).  In any event, there is no diagnosis of 
hearing loss within a year of discharge.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


